                 Case 8-19-08100-las     Doc 15     Filed 04/27/20      Entered 04/27/20 16:07:07




450 Seventh Ave            April 27, 2020
Suite 1408
New York, NY 10123
                           VIA ECF
                           Hon. Louis A. Scarcella
                           United States Bankruptcy Court
                           Eastern District of New York
Barry M. Golden            Alfonse M. D’Amato Federal Courthouse
T. 212.643.6677
F. 347.491.4048            290 Federal Plaza
bgolden@hasbanilight.com   Central Islip, New York 11722
Licensed in NY
                                  RE:       Rehana Naz Qazi v. Windward Bora, LLC
                                            Adv. Proc. No. 8-19-08100-las
                                            Discovery Update


                           Dear Honorable Judge Scarcella:

                           We are counsel for Defendant Windward Bora, LLC (“Defendant”) in the above
                           referenced action (the “Instant Action”). We write in advance of the upcoming post
                           discovery conference currently scheduled for May 5, 2020 (the “May 5 Post-
                           Discovery Conference). Pursuant to Your Honor’s November 13, 2019 scheduling
                           order (the “November 19 Scheduling Order”) and February 14, 2020 order
                           extending discovery deadline (the “February 14 Extension Order”), Defendant
                           writes to update the Court on the status of discovery in the Instant Action. Defendant
                           is submitting this letter without Plaintiff’s consent because Plaintiff has repeatedly
                           ignored Defendant’s emails and telephone calls.

                           Plaintiff Rehana Naz Qazi (“Plaintiff”) failed to respond to our discovery demands
                           by the April 15, 2020 deadline (the “April 15 Discovery Deadline”) ordered by Your
                           Honor’s February 14 Extension Order. Therefore, Defendant writes to inform the
                           Court of Defendant’s intention to file a motion to compel Plaintiff to respond to
                           Defendant’s discovery demands, which were sent to Plaintiff on January 3, 2020
                           (the “Discovery Demands”).

                           Pursuant to Fed. R. Civ. P. 37(a), “[o]n notice to other parties and all affected
                           persons, a party may move for an order compelling disclosure or discovery. The
                           motion must include a certification that the movant has in good faith conferred or
                           attempted to confer with the person or party failing to make disclosure or discovery
                           in an effort to obtain it without court action.” See, Fed. R. Civ. P. 37(a)(1). “A
                           motion for an order to a party must be made in the court where the action is pending.
Case 8-19-08100-las    Doc 15     Filed 04/27/20     Entered 04/27/20 16:07:07


         A motion for an order to a nonparty must be made in the court where the discovery
         is or will be taken.” See, Fed. R. Civ. P. 37(a)(2).

         Pursuant to Fed. R. Civ P. 37(a)(3)(B), “[a] party seeking discovery may move for
         an order compelling an answer, designation, production, or inspection. This motion
         may be made if…(iii) a party fails to answer an interrogatory submitted under Rule
         33…” See, Fed. R. Civ. P. 37(a)(3)(B)(iii).

         Defendant sent Plaintiff the Discovery Demands on January 3, 2020. Plaintiff has
         not responded to the Discovery Demands despite multiple requests from Defendant.
         Despite multiple assurances from Plaintiff that Defendant would be receiving
         responses to the Discovery Demands (the “Discovery Responses”), Plaintiff has
         failed time and again to provide the Discovery Responses. On April 20, 2020, five
         days after the April 15 Discovery Deadline, Defendant reached out once again to
         confer with Plaintiff and try to resolve the issue. Plaintiff responded by promising
         that Defendant would receive the Discovery Responses by Friday, April 25, 2020.
         When Plaintiff failed to provide Discovery Responses by April 25, Defendant once
         again reached out inquiring about the Discovery Responses. Plaintiff has not yet
         responded to Defendant’s latest inquiry. True and correct copies of the full email
         exchange between Plaintiff and Defendant is attached hereto as Exhibit A.

         Plaintiff has had the Discovery Demands for months and have not yet provided
         Discovery Responses, despite multiples promises to do so. Therefore, at the
         upcoming May 5 Post-Discovery Conference, Defendant will discuss their intention
         to file a motion to compel discovery.

         We thank the Court for its consideration of this matter.

         Thank you,

         /s/Barry M. Golden
         Barry M. Golden, Esq.
         Counsel for Defendant
